Citation Nr: 1440994	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-28 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether a timely notice of disagreement was filed against an April 2006 decision that denied the claims for entitlement for dependency and indemnity compensation (DIC) and accrued benefits.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1943 to December 1945.  The Veteran died in December 2005, and the Appellant is the Veteran's surviving spouse.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the claim for entitlement for DIC and accrued benefits. 

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The issues of whether there is new and material evidence to reopen previously denied claims for entitlement for DIC and accrued benefits have been raised, but have not been addressed by the Agency of Original Jurisdiction (AOJ).  
See May 2010 claim to reopen.  The Board notes that the February 2010 letter that included information regarding the evidence needed to substantiate the Appellant's claim to reopen was sent to an incorrect address.  The Board does not have jurisdiction over these matters and refers them to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an April 2006 decision, the RO denied the claims for entitlement for DIC and accrued benefits.

2.  In November 2009, the Appellant submitted a notice of disagreement against the April 2006 decision.   


CONCLUSION OF LAW

The Appellant did not file a timely notice of disagreement with the April 2006 decision that denied the claims for entitlement for DIC and accrued benefits, and the April 2006 decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, the pertinent facts are not in dispute, and the appellant's claim is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the provisions regarding VA's duties to notify and assist do not apply.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  

An appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is issued to the claimant by VA.  38 U.S.C.A. § 7105(a) (2013); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2013).  A claimant or her representative must file a notice of disagreement within one year from the date that the RO mailed notice of a decision.  38 C.F.R. § 20.302(a).  If a notice of disagreement is not filed within the one-year time period, the decision becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c).

Here, the RO denied the Appellant's claims for entitlement for DIC and accrued benefits and sent notice of this decision in April 2006.  The Board acknowledges the Appellant's argument that notice of the April 2006 decision may have been sent to an incorrect address.  See May 2010 Appellant statement.  However, on review, the Board concludes that the RO sent notice of the April 2006 decision to the correct address.  

In November 2009, the Appellant submitted a notice of disagreement against the April 2006 decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2013).  The RO submitted to the Appellant a September 2011 statement of the case that determined that the Appellant did not submit a timely notice of disagreement.  See 38 C.F.R. §§ 19.34 , 20.101(c) (2013).  

Because the notice of disagreement was submitted over a year after notice of the April 2006 decision, the Board concludes that the notice of disagreement was not timely filed.  38 C.F.R. § 20.302(a).  Thus, the April 2006 decision that denied the claims for entitlement to DIC and accrued benefits became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  The Board notes that VA received no earlier communications from the Appellant after the April 2006 decision that would constitute a timely notice of disagreement.

While the Board may waive the issue of the timeliness of a substantive appeal, an untimely notice of disagreement is a jurisdictional bar to appellate consideration, and the issue may not be waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Board is sympathetic to the Appellant's claim.  However, the Board is bound by the law and is without authority to grant the appeal on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Because the disposition in this claim is based on the law, and not the facts of the case, the claim must be denied due to the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The Appellant did not file a timely notice of disagreement against the April 2006 decision that denied the claims for entitlement for DIC and accrued benefits.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


